Title: To Thomas Jefferson from Daniel D. Tompkins, 9 May 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir,
                     New York 9 May 1808
                  
                  Having understood that John Jacob Astor Esquire of this city contemplates visiting the seat of Government on business with the Executive of the United States I take the liberty of introducing him to you & of assuring you that Mr. Astor is a Gentlemen of great probity and respectability.
                  I am, Sir, very respectfully Your Obt Servt.
                  
                     Daniel D. Tompkins
                     
                  
               